Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/12/2022 has been entered.
Status of Claims
In the documents filed on 05/12/2022: 
Claim(s) 1, 2, 5, 7, 8, and 10 (and by extension its/their dependents) have been amended. 
Claim(s) 3 has/have been canceled. 
Claim(s) 1-2, and 4-11 is/are pending in this application.
Claim(s) 1-2, and 4-11 have been rejected below.
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 6 depends on claim 2 and comes after claim(s) 4 which depends on claim 1. Claim 6 should come before claim(s) 4 because of its dependency on claim 2 (claim 6 should come immediately after claim 2).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

	Response to Arguments
The 101 rejection is withdrawn
With respect to the 103 rejection, applicant’s arguments have been considered but are not persuasive. 
With respect to claim 1 applicant argued:
Applicants respectfully submit no reasonable combination of CASHMORE in view of LIM and MEEGAN teaches or suggests each of the features of claim 1. For example, Applicants respectfully submit no reasonable combination of CASHMORE in view of LIM and MEEGAN teaches or suggests at least “a momentary fuel consumption amount calculating section configured to calculate a momentary fuel consumption amount per unit of time based on the engine information,” as recited in claims 1, 8, and 10.
In contrast to the present disclosure, Applicants respectfully submit CASHIMORE teaches an instantaneous fuel consumption, which is quantified in distance per unit of fuel (shown as MPG, in Figure 1 of CASHMORE), For or at least these reasons, Applicants respectfully submit CASHMORE in view of LIM at least fails to teach or suggest “a momentary fuel consumption amount calculating section configured to calculate a momentary fuel consumption amount per unit of time based on the engine information,” as recited in claim 1.
The Examiner acknowledges that CASHMORE fails to teach or suggest the recited “momentary fuel consumption amount calculating section configured to calculate a momentary fuel consumption amount per unit of time based on the engine information.” The Examiner states that CASHMOBE emphasis added by Examiner} “teaches that its fuel measurements are based on distance but does not clearly state that it can also measure the fuel “per unit of time”
The Examiner asserts that MEEGAN teaches a momentary fuel consumption amount calculating section configured to calculate a momentary fuel consumption amount per unit of time based on the engine information. The Examiner further asserts that if would have been obvious to modify CASHMORE “to apply the teachings of MEEGAN” so that CASHMORE measures fuel consumption per unit time. Applicants respectfully disagree. 
Applicants respectfully submit if would not have been obvious to modify how CASHMORE calculates instantaneous fuel consumption so as to calculate a momentary fuel consumption amount per unit of time, as such a modification would change the principle of operation of CASHMORE, As such, Applicant respectfully submit CASHMORE teaches away from the Examiner-proposed modification thereof.
As explained above, CASHMORE teaches an instantaneous fuel consumption, which is quantified in distance per unit of fuel (shown as MPG. in Figure | of CASHMORE). That is, in contrast to the present disclosure, in which fuel consumption is quantified in volume per unit time (or a time-based fuel consumption}, Applicants respectfully submits CASHMORE teaches an instantaneous feel consumption, which is quantified in distance per unit of fuel (shown as MPG in Figure 1 of CASHMORE} (or a distance-based fuel consumption}. That is, the present disclosure utilizes a time-based fuel consumption, whereas CASHMORE utilizes a distance-based fuel consumption.
In this regard, Applicants respectfully submit CASHMORE is specifically directed to a fuel consumption measurement apparatus that can be installed as an after-market device on a vehicle by an end-user. As CASHMORE is specifically intended to be installed as an after-market device on different vehicles, the device of CASHMORE includes a calibration process for calibrating the device upon installation.
In calculating the distance-based fuel consumption and in calibrating the device, the apparatus of CASHMORE, however, does not receive engine speed as an input. Instead. CASHMORE specifically utilizes vehicle a distance input and a flowmeter input for calibrating the apparatus and measuring the distance-based fuel consumption.
Applicants respectfully submits that CASHMORE specifically utilizes the distance-based fuel consumption so that the device of CASHMORE can be used installed and end-user calibrated on any vehicle. Additionally, even with the same vehicle, CASHMORE notes that a user may change wheels or make gear ratio changes, necessitating an updated calibration. As such, the device of CASHMORE teaches a specific calibration process. As such, Applicants respectfully submit the principle of operation of CASHMORE utilizes recalibration based on vehicle distance.
AS CASHMORE is specifically directed ta measuring a traveling distance in order to determine the fuel consumption (to allow for easy carburation with many different vehicle and/or modified vehicles as explained above), Applicants respectfully submit it would not have been obvious to modify how CASHMORE calculates instantaneous fuel consumption (i.e distance based fuel consumption) so to calculate a momentary fuel consumption amount per unit of time (or time-based fuel consumption), as such a modification would change the principle of operation of CASHMORE. As such, Applicants respectfully submit CASHMORE teaches away from the Examiner-proposed modification.
Applicants respectfully note that a prior art reference must be considered in its entirety, ie as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Applicants note that if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). Additionally, Applicants note that if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959).
In this case, for at least the reasons noted above, Applicants respectfully submit the Examiner-proposed modification would change the principle of operation of CASHMORE, which relies upon a distance-based fuel consumption, and a fuel consumption and a fuel consumption measuring apparatus that can be installed as an after-market device on a vehicle, e.g., by an end-user, and calibrated using a distance-based calibration. As such, Applicants respectfully submit the teachings of the references are not sufficient to render the claims prima facie obvious.
For at least these reasons, Applicants respectfully submit no reasonable combination of CASHMORE in view of LIM and MEEGAN teaches or suggests at least “a momentary fuel consumption amount calculating section configured to calculate a momentary fuel consumption amount per unit of time based on the engine information,” as recited in claims 1,8, and 10.
For at least these additional reasons, Applicants respectfully submit no reasonable combination of CASHMORE in view of LIM and MEEGAN teaches or suggests each of the features of independent claims 1, 8, and 10, and CASHMORE in view of LIM and MEEGAN fails to render the presently claimed embodiments unpatentable.

As an initial note applicant first argues that: 
“Applicants respectfully submit no reasonable combination of CASHMORE in view of LIM and MEEGAN teaches or suggests at least “a momentary fuel consumption amount calculating section configured to calculate a momentary fuel consumption amount per unit of time based on the engine information,”

The examiner respectfully disagree. The previously cited sections of Meegan are very explicit that it can display:
[0080] FIG. 2B illustrates a run page for spraying overview produced by the user interface 117. As shown in FIG. 2B the user interface 117 produces a guidance section 280. The guidance section 280 provides an overview of the current track and map of the vehicle. The user interface 117 also includes an operating overview section 290 which displays an amount of fuel remaining, a speed of the vehicle and amount of fuel used per amount of time, for example. 

Therefore the combination of Cashmore and Meegan, at the very least, has explicit teaching of the limitation in of an “amount of fuel used per amount of time.” As for the limitation of “based on the engine information” it is noted that although Meegan does not explicitly describe the low lever steps as to how the “amount of fuel used per amount of time” is calculated, it would seem that this must be necessary that this is based on engine information including the fuel supply amount from an engine controlling section because it is necessary to know the amount of fuel being used by the engine to be able to calculate the “amount of fuel used per amount of time.” However, assuming arguendo that it is not, the combination of Cashmore and Meegan unquestionably teaches this feature.
Cashmore teaches determining it’s fuel data from a flowmeter (this is recognized by applicant, see applicant’s arguments above). Applicant’s specification recognizes that engine information includes “a fuel supply amount” which Cashmore’s flow meter unquestionably reads on. It would be trivial for one of ordinary skill in the art at the time the invention was filed to use the flowmeter taught by Cashmore to assist in calculating the fuel consumption taught by Meegan because one of ordinary skill in the art would instantly recognize that the fuel flow to the engine is critical to calculate the fuel consumed by the engine. 
However, the remainder of applicant’s arguments appear to take the position that, rather than the prior art not teaching the limitations in question, combining the prior art is improper. Specifically applicant argued:
Applicants respectfully submit if would not have been obvious to modify how CASHMORE calculates instantaneous fuel consumption so as to calculate a momentary fuel consumption amount per um of time, as such a modification would change the principle of operation of CASHMORE, As such, Applicant respectfully submit CASHMORE teaches away from the Examiner-proposed modification thereof,

The examiner respectfully disagrees. As an initial point, both Cashmore and Meegan are drawn to displaying vehicle information including fuel information to a user. As such both references are analogous art to one another. 
With respect to the “principle of operation” applicant argued:
In this regard, Applicants respectfully submit CASHMORE is specifically directed to a fuel consumption measurement apparatus that can be installed as an after-market device on a vehicle by an end-user. As CASHMORE is specifically intended to be installed as an after-market device on different vehicles, the device of CASHMORE includes a calibration process for calibrating the device upon installation.

With respect to applicant’s argument that “CASHMORE is specifically intended to be installed as an after-market device on different vehicles, the device of CASHMORE includes a calibration process for calibrating the device upon installation,” while the examiner acknowledges that Cashmore does teach an embodiment wherein the device is intended to be an aftermarket device, to the extent that applicant is trying to argue that Cashmore is solely drawn to aftermarket devices and not any other type of device, ie a device installed within the vehicle initially, the examiner respectfully disagrees. Cashmore ¶[3] is very specific that:
¶[3] The purpose of the present invention is to provide electronic indicating or measuring apparatus which can be installed in any type of vehicle either as original equipment or as an accessory.

Which shows that the device is intended to be either as original equipment or as an accessory. Furthermore that examiner disagrees with applicant’s characterization of the principles of operation of Cashmore. Cashmore ¶[3] clearly states the principles of operation of Cashmore is simply a “electronic indicating or measuring apparatus which can be installed in any type of vehicle.” Applicant has not demonstrated that modifying Cashmore to provide additional outputs related to the fuel as is taught by Meegan in any way changes this principles of operation nor that the “calibration” steps that applicant is arguing prevents Cashmore from being combined with Meegan. Since applicant has not demonstrated that the combination of  Cashmore and Meegan changes the principles of operation of Cashmore the previous rejection has been maintained.

Applicant then argues:

In calculating the distance-based fuel consumption and in calibrating the device, the apparatus of CASHMORE, however, does not receive engine speed as an input. Instead. CASHMORE specifically utilizes vehicle a distance input and a flowmeter input for calibrating the apparatus and measuring the distance-based fuel consumption.

In this section, it is not clear whether applicant is arguing that there are features not taught by Cashmore in applicant’s claims or if applicant is trying to continue their previous argument where they are attempting to argue that the “principle of operation” of Cashmore prevent it from being combined with Meegan. 
To the extent that applicant is arguing that there are missing features, applicant argued:
In calculating the distance-based fuel consumption and in calibrating the device, the apparatus of CASHMORE, however, does not receive engine speed as an input. Instead. CASHMORE specifically utilizes vehicle a distance input and a flowmeter input for calibrating the apparatus and measuring the distance-based fuel consumption.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using engine speed as an input to calculate fuel consumption) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
To the extent that applicant is trying to continue their argument that the “principle of operation” of Cashmore prevent it from being combined with Meegan, as was previously noted applicant’s characterization of the “principle of operation” of Cashmore is not limited to the specific citations of Cashmore brought forth. The actual “principle of operation” of Cashmore is an “electronic indicating or measuring apparatus which can be installed in any type of vehicle” as was shown above. Applicant’s arguments do not demonstrate that the combination of Cashmore and Meegan are improper hence the rejection is maintained.
Applicant then argues:

Applicants respectfully submits that CASHMORE specifically utilizes the distance-based fuel consumption so that the device of CASHMORE can be used installed and end-user calibrated on any vehicle. Additionally, even with the same vehicle, CASHMUORE notes that a user may change wheels or make gear ratio changes, necessitating an updated calibration. As such, the device of CASHMORE teaches a specific calibration process. As such, Applicants respectfully submit the principle of operation of CASHMORE utilizes recalibration based on vehicle distance.

While the examiner does not deny that these steps are taught by Cashmore, this does not demonstrate any sort of deficiency in the combination of Cashmore with Meegan. All applicant has doesn’t is chose one teaching of Cashmore and argued that because it is different from the teachings of Meegan this somehow prevents the two from being combined. The previous combination of Cashmore and Meegan was only in regards to calculating and displaying different types of parameters related to fuel consumption. Specifically, each reference taught at least one of the parameters that applicant is claiming and the combination merely stated that it would be obvious that a single invention could display all the cited parameters. The sections cited by applicant does not preclude any extra steps either reference may take and does not demonstrate that the combination is improper and thus the previous rejection is maintained.
Applicant then argued:
AS CASHMORE is specifically directed ta measuring a traveling distance in order to determine the fuel consumption (to allow for easy carburation with many different vehicle and/or modified vehicles as explained above), Applicants respectfully submit it would not have been obvious to modify how CASHMORE calculates instantaneous fuel consumption (i.e distance based fuel consumption) so to calculate a momentary fuel consumption amount per unit of time (or time-based fuel consumption), as such a modification would change the principle of operation of CASHMORE. As such, Applicants respectfully submit CASHMORE teaches away from the Examiner-proposed modification.

With respect to applicant’s position that Cashmore teaches away from the Examiner-proposed modification the examiner respectfully disagrees. Applicant has failed to demonstrate that the combination of Cashmore and Meegan wherein Cashmore displays the additional information taught by Meegan in any way would render Cashmore unable to display the information within its own teaching or in any way render the device inoperable. It would be trivial to one of ordinary skill in the art to modify Cashmore to display the additional information taught by Meegan since the core invention of gathering the necessary information, making the appropriate calculations and displaying the information are already taught by Cashmore and the modification to display the additional information would just require basic computer engineering. As such the rejection is maintained.
Lastly, it is noted that applicant amended some new limitations into their claims pertaining to the display. With respect to these limitations applicant stated:
By the present amendments and remarks, Applicants respectfully submit that the rejections have been overcome. Applicants respectfully request reconsideration of the outstanding Office Action and allowance of the present application.

The examiner respectfully disagrees. As an initial note applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s new limitation reads:
a display unit having a fuel consumption/engine rotational speed display segment with a numerical display arrangement therein, which selectively displays one of a total fuel consumption amount, a momentary fuel consumption amount, and an engine rotational speed, such that at most only one of the total fuel consumption amount, the momentary fuel consumption amount, and the engine rotational speed is displayed with the numerical display arrangement on the fuel consumption/engine rotational speed display segment at any given time; and

This feature is anticipated by the prior art of record. As was previously shown, the combination of the combination of Cashmore, Lim and Meegan each individually teach a display (Cashmore Figure 3, element 44, Page 8:22-27, Lim Fig 3a ¶[32], (Meegan Figure 1b, 100 ¶[39]) with each reference teaching displaying at least one of the claimed variables (Cashmore: Total fuel consumption; Lim: engine speed; Meegan: momentary fuel consumption amount that is per unit of time). As such the mere displaying of each of these variables is directly taught and anticipated by the prior art of record.
With respect to applicant’s language that specifically is geared to displaying only one parameter at a time ( “selectively displays one of” and “at most only one of [the parameters are displayed]”), Cashmore has direct teaching of selectively displaying only one of a Total fuel consumption and a momentary fuel consumption (Cashmore Page 7:5-11). It is noted that although Cashmore’s momentary fuel consumption/instantaneous fuel consumption is slightly different from the one claimed by applicant (Cashmore’s is per unit of distance whereas applicant’s is per unit of time) the teaching of Cashmore wherein the display section alternates between Total fuel consumption and a Momentary fuel consumption is still pertinent to this limitation. As previously shown Meegan  teaches a Momentary fuel consumption consistent with the one claimed by applicant and one of ordinary skill in the art would recognize that in the combination of Cashmore and Meegan, the display could alternate between Cashmore’s Total fuel consumption and Meegan’s Momentary fuel consumption in the manner described in (Cashmore Page 7:5-11) and this would be well within the skills of one of ordinary skill in the art to implement since it would be basic electrical/computer engineering. 
With respect to the “engine rotational speed” and including it as one of the parameters that is alternated between, this was addressed in the previous office action wherein it was explained that “…one of ordinary skill in the art would recognize that the technique of alternating the displaying of fuel information taught by Cashmore could trivially be applied to other types of information” which in this case would be the engine rotation speed taught by Lim. This would also be extremely basic electrical/computer engineering and would be trivial to implement.
It is noted that an updated search had been performed and Pomerantz (US 4,072,924) has been identified which is an invention drawn to only displaying a single parameter at a time as well as the advantage of doing so (though not the specific parameter disclosed by applicant). Although not relied upon for this rejection, it has been included in the “additional references cited” for applicant to consider. 
All arguments not explicitly addressed above have been considered but do not bring up any additional points not already addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cashmore Peter Roseby (EP000029308A2, hereafter Cashmore) in view of Lim (US 2015/0153936) and Meegan (US 2014/0298259).
With respect to claim 1 Cashmore teaches a work vehicle comprising:
an engine (Cashmore Page 2:35-39);
a main key (Cashmore Figure 2, ignition switch, Page 4:12-22, 7:5-24) having an ON position for enabling electric power supply to electric devices and an OFF position for stopping the electric power supply to the electric devices (Cashmore Figure 2, ignition switch, Page 4:12-22, 7:5-24);
a display unit (Cashmore Figure 3, element 44, Page 8:22-27) having a fuel consumption display segment with a numerical display arrangement therein (it is implicit that the display will show these parameters as numbers), which selectively displays one of a total fuel consumption amount and a momentary fuel consumption amount (Cashmore Page 7:5-24), such that at most only one of the total fuel consumption amount, and the momentary fuel consumption amount is displayed with the numerical display arrangement on the fuel consumption/engine rotational speed display segment at any given time (Cashmore Page 7:5-24 “whereupon the display will show for say 5 seconds the amount of fuel consumed since ignition switch on whereupon the display will revert to a m.p.g. display”).
a control unit comprising (Cashmore Figure 3, element 35, Page 8:9-21): an engine controlling section configured to determine a fuel supply amount to the engine (Cashmore Figure 3, element 35, 31, 33, 34, 34, Page 8:9-21); 
an engine information acquiring section (Cashmore Figure 3, element; flow meter input Page 3:16-4:9) configured to acquire engine information including the fuel supply amount from the engine controlling section (Cashmore Figure 3, element; flow meter input Page 3:16-4:9):
a momentary fuel consumption amount calculating section (Cashmore Page 2:25-29, instantaneous fuel consumption) configured to calculate a momentary fuel consumption amount based on the engine information (Cashmore Page 2:25-29, instantaneous fuel consumption);
a total fuel consumption amount calculating section (Cashmore Page 4:18-22 Page 7:5-24) configured to calculate, based on the engine information, a total fuel consumption amount which is a total amount of fuel used from an ON state to an OFF state of the main key (Cashmore Page 4:18-22 Page 7:5-24); and 
a display controlling section coupled to the display unit (Cashmore Figure 3, element 42, 44, Page 8:22-27), 
wherein the display unit is configured to selectively display on a display segment of the display unit at least one of:
the momentary fuel consumption amount during a first time period (Cashmore Page 7:5-11 Page 8:22-27 “m. p. g. display”) and the total fuel consumption amount during a third time period (Cashmore Page 7:5-11 Page 8:22-27 “fuel consumed since ignition switch”), wherein, during the third time period, the display segment displays the total fuel consumption amount without also displaying the momentary fuel consumption amount (Cashmore Page 7:5-11 Page 8:22-27, “whereupon the display will show for say 5 seconds the amount of fuel consumed since ignition switch on whereupon the display will revert to a m.p.g. display”); 
wherein displaying of the momentary fuel consumption amount is effected as long as the main key stays ON and the engine is being driven (Cashmore Page 7:5-24), whereas displaying of the total fuel consumption amount is started by being triggered by switchover of the main switch from the ON state to the OFF state and is stopped upon lapse of a predetermined period (Cashmore Page 7:12-24).
Cashmore does not appear to teach: 
a display unit having a fuel consumption/engine rotational speed display segment with a numerical display arrangement therein, which selectively displays one of a total fuel consumption amount, a momentary fuel consumption amount, and an engine rotational speed, such that at most only one of the total fuel consumption amount, the momentary fuel consumption amount, and the engine rotational speed is displayed with the numerical display arrangement on the fuel consumption/engine rotational speed display segment at any given time; and
wherein the display unit is configured to selectively display on a display segment of the display unit at least one of:
the momentary fuel consumption amount during a first time period and an engine rotational speed during a second time period, wherein, during the second time period, the display segment displays the momentary fuel consumption amount without also displaying the engine rotational speed. 

More specifically, although Cashmore does teach wherein the information being displayed is momentary and total fuel consumption (Cashmore Page 7:5-11 Page 8:22-27). Cashmore does not explicitly teach that the information displayed is an engine rotational speed. 
Lim teaches a display wherein the momentary fuel consumption amount (Lim ¶[32]) and an engine rotational speed (Lim Fig 3a ¶[32]) are displayed. 
It is noted that, there is not explicit teaching of “the display segment displays the momentary fuel consumption amount without also displaying the engine rotational speed” within Cashmore or Lim however this is a separate issue and will be addressed later.
Thus as shown above Cashmore teaches a base invention of a system for displaying various engine information in alternation with one another and Lim teaches displaying engine RPM. These two references are analogous to one another because both systems are drawn to providing a user with information regarding a vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device taught by Cashmore to apply the teachings of Lim because the teaching of displaying engine RPM taught by Lim was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for displaying various engine information in alternation with one another taught by Cashmore to yield the advantage of improving the system by providing the user with more information related to the vehicle and thus enabling better decision making and the results would have been predictable to one of ordinary skill in the art.

With respect to the limitation of:
a momentary fuel consumption amount calculating section configured to calculate a momentary fuel consumption amount per unit of time based on the engine information

Although the combination of Cashmore and Lim does teach a momentary fuel consumption (Cashmore Page 2:25-29, instantaneous fuel consumption) based on distance but does not clearly state that it can also measure the fuel consumption per unit of time.
Meegan teaches a work vehicle comprising a fuel consumption output comprising a momentary fuel consumption amount calculating section (Meegan Figure 1b, 100 ¶[39]) configured to calculate a momentary fuel consumption amount per unit of time based on the engine information (Meegan Figure 2b ¶[80]). It is noted that although Meegan does not explicitly show the steps where fuel consumption amount per unit of time is calculated, it would be recognized by one of ordinary skill in the art that this necessarily must be based on engine information including the fuel supply amount from an engine controlling section because it is necessary to know the amount of fuel being used by the engine to be able to calculate the “amount of fuel used per amount of time.” 
Thus as shown above the combination of Cashmore and Lim teaches a base invention of a system for showing fuel consumption of a vehicle and Meegan teaches a momentary fuel consumption amount per unit of time. These references are analogous to one another because the systems are drawn to showing fuel consumption of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art before the invention was filed to modify the device taught by the combination of Cashmore and Lim to apply the teachings of Meegan because the teaching of a momentary fuel consumption amount per unit of time taught by Meegan was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for showing fuel consumption of a vehicle taught by Cashmore and Lim to yield the advantage of allowing a user to know how much fuel they are using and will be using thus better enabling a user to plan the time when a refuel is necessary and the results would have been predictable to one of ordinary skill in the art.
Lastly with respect to applicant’s limitations specifically drawn towards only displaying one parameter at a time emphasized below:
a display unit having a fuel consumption/engine rotational speed display segment with a numerical display arrangement therein, which selectively displays one of a total fuel consumption amount, a momentary fuel consumption amount, and an engine rotational speed, such that at most only one of the total fuel consumption amount, the momentary fuel consumption amount, and the engine rotational speed is displayed with the numerical display arrangement on the fuel consumption/engine rotational speed display segment at any given time; and
the momentary fuel consumption amount during a first time period and an engine rotational speed during a second time period, wherein, during the second time period, the display segment displays the momentary fuel consumption amount without also displaying the engine rotational speed. 

As has been previously shown, the combination of Cashmore, Lim and Meegan each individually teaches a display (Cashmore Figure 3, element 44, Page 8:22-27, Lim Fig 3a ¶[32], (Meegan Figure 1b, 100 ¶[39]) with each reference teaching displaying at least one of the claimed variables (Cashmore: Total fuel consumption; Lim: engine speed; Meegan: Engine speed). As such the mere displaying of each of these variables is directly taught and anticipated by the prior art of record.
With respect to applicant’s language that specifically drawn towards displaying only one parameter at a time ( “selectively displays one of” and “at most only one of [the parameters are displayed]”), Cashmore has direct teaching of selectively displaying only one of a Total fuel consumption and a momentary fuel consumption at a time (Cashmore Page 7:5-11). It is noted that although Cashmore’s momentary fuel consumption/instantaneous fuel consumption is slightly different from the one claimed by applicant (Cashmore’s is per unit of distance whereas applicant’s is per unit of time) the teaching of Cashmore wherein the display section alternates between Total fuel consumption and a Momentary fuel consumption is still pertinent to this limitation. As previously shown a Momentary fuel consumption consistent with the one claimed by applicant is taught by the combination of Cashmore and Meegan and one of ordinary skill in the art would recognize that in the combination of Cashmore and Meegan, the display could alternate between Cashmore’s Total fuel consumption and Meegan’s Momentary fuel consumption in the manner described in Cashmore Page 7:5-11 and this would be well within the skills of one of ordinary skill in the art to implement since it would be basic electrical/computer engineering. 
With respect to the “engine rotational speed” and including it as one of the parameters that is alternated between, this too would be an obvious modification within the combination of Cashmore, Lim and Meegan because one of ordinary skill in the art would recognize that the teachings of alternating the displaying of parameters taught by Cashmore Page 7:5-11 could trivially be applied to other parameters as well in this case the engine rotation speed as taught by Lim. This too would be nothing more than basic electrical/computer engineering and would therefore be obvious in the combination of Cashmore, Lim and Meegan.

With respect to claim 8 Cashmore teaches a work vehicle comprising:
an engine (Cashmore Page 2:35-39);
a main key (Cashmore Figure 2, ignition switch, Page 4:12-22, 7:5-24) having an ON position for enabling electric power supply to electric devices and an OFF position for stopping the electric power supply to the electric devices (Cashmore Figure 2, ignition switch, Page 4:12-22, 7:5-24);
a display unit (Cashmore Figure 3, element 44, Page 8:22-27) having a fuel consumption display segment with a numerical display arrangement therein (it is implicit that the display with show these parameters as numbers), which selectively displays one of a total fuel consumption amount and a momentary fuel consumption amount (Cashmore Page 7:5-24), such that at most only one of the total fuel consumption amount, and the momentary fuel consumption amount is displayed with the numerical display arrangement on the fuel consumption/engine rotational speed display segment at any given time (Cashmore Page 7:5-24 “whereupon the display will show for say 5 seconds the amount of fuel consumed since ignition switch on whereupon the display will revert to a m.p.g. display”).
a control unit comprising (Cashmore Figure 3, element 35, Page 8:9-21): an engine controlling section configured to determine a fuel supply amount to the engine (Cashmore Figure 3, element 35, 31, 33, 34, 34, Page 8:9-21); 
an engine information acquiring section (Cashmore Figure 3, element; flow meter input Page 3:16-4:9) configured to acquire engine information including the fuel supply amount from the engine controlling section (Cashmore Figure 3, element; flow meter input Page 3:16-4:9):
a momentary fuel consumption amount calculating section (Cashmore Page 2:25-29, instantaneous fuel consumption) configured to calculate a momentary fuel consumption amount based on the engine information (Cashmore Page 2:25-29, instantaneous fuel consumption);
a total fuel consumption amount calculating section (Cashmore Page 4:18-22 Page 7:5-24) configured to calculate, based on the engine information, a total fuel consumption amount which is a total amount of fuel used from an ON state to an OFF state of the main key (Cashmore Page 4:18-22 Page 7:5-24); and 
a display controlling section coupled to the display unit (Cashmore Figure 3, element 42, 44, Page 8:22-27), 
wherein the display unit is configured to selectively display on a display segment of the display unit at least one of:
the momentary fuel consumption amount during a first time period (Cashmore Page 7:5-11 Page 8:22-27 “m. p. g. display”) and the total fuel consumption amount during a third time period (Cashmore Page 7:5-11 Page 8:22-27 “fuel consumed since ignition switch”), wherein, during the third time period, the display segment displays the total fuel consumption amount without also displaying the momentary fuel consumption amount (Cashmore Page 7:5-11 Page 8:22-27, “whereupon the display will show for say 5 seconds the amount of fuel consumed since ignition switch on whereupon the display will revert to a m.p.g. display”); 
wherein displaying of the momentary fuel consumption amount is effected as long as the main key stays ON and the engine is being driven (Cashmore Page 7:5-24), whereas displaying of the total fuel consumption amount is started by being triggered by switchover of the main switch from the ON state to the OFF state and is stopped upon lapse of a predetermined period (Cashmore Page 7:12-24).
Cashmore does not appear to teach: 
a display unit having a fuel consumption/engine rotational speed display segment with a numerical display arrangement therein, which selectively displays one of a total fuel consumption amount, a momentary fuel consumption amount, and an engine rotational speed, such that at most only one of the total fuel consumption amount, the momentary fuel consumption amount, and the engine rotational speed is displayed with the numerical display arrangement on the fuel consumption/engine rotational speed display segment at any given time; and
wherein the display unit is configured to selectively display on a display segment of the display unit at least one of:
the momentary fuel consumption amount during a first time period and an engine rotational speed during a second time period, wherein, during the second time period, the display segment displays the momentary fuel consumption amount without also displaying the engine rotational speed. 

More specifically, although Cashmore does teach wherein the information being displayed is momentary and total fuel consumption (Cashmore Page 7:5-11 Page 8:22-27). Cashmore does not explicitly teach that the information displayed is an engine rotational speed. 
Lim teaches a display wherein the momentary fuel consumption amount (Lim ¶[32]) and an engine rotational speed (Lim Fig 3a ¶[32]) are displayed. 
It is noted that, there is not explicit teaching of “the display segment displays the momentary fuel consumption amount without also displaying the engine rotational speed” within Cashmore or Lim however this is a separate issue and will be addressed later.
Thus as shown above Cashmore teaches a base invention of a system for displaying various engine information in alternation with one another and Lim teaches displaying engine RPM. These two references are analogous to one another because both systems are drawn to providing a user with information regarding a vehicle. Therefore it would have been obvious to one of ordinary skill in the art before the invention was filed to modify the device taught by Cashmore to apply the teachings of Lim because the teaching of displaying engine RPM taught by Lim was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for displaying various engine information in alternation with one another taught by Cashmore to yield the advantage of improving the system by providing the user with more information related to the vehicle and thus enabling better decision making and the results would have been predictable to one of ordinary skill in the art.

With respect to the limitation of:
a momentary fuel consumption amount calculating section configured to calculate a momentary fuel consumption amount per unit of time based on the engine information

Although Cashmore does teach a momentary fuel consumption (Cashmore Page 2:25-29, instantaneous fuel consumption) Cashmore teaches that it is based on distance but does not clearly state that it can also measure the fuel consumption per unit of time.
Meegan teaches a work vehicle comprising a fuel consumption output comprising a momentary fuel consumption amount calculating section (Meegan Figure 1b, 100 ¶[39]) configured to calculate a momentary fuel consumption amount per unit of time based on the engine information (Meegan Figure 2b ¶[80]). It is noted that although Meegan does not explicitly show the steps where fuel consumption amount per unit of time is calculated, it would be recognized by one of ordinary skill in the art that this necessarily must be based on engine information including the fuel supply amount from an engine controlling section because it is necessary to know the amount of fuel being used by the engine to be able to calculate the “amount of fuel used per amount of time.” 
Thus as shown above Cashmore teaches a base invention of a system for showing fuel consumption of a vehicle and Meegan teaches a momentary fuel consumption amount per unit of time. These two references are analogous to one another because both systems are drawn to showing fuel consumption of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art before the invention was filed to modify the device taught by Cashmore to apply the teachings of Meegan because the teaching of a momentary fuel consumption amount per unit of time taught by Meegan was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for showing fuel consumption of a vehicle taught by Cashmore to yield the advantage of allowing a user to know how much fuel they are using and will be using thus better enabling a user to plan the time when a refuel is necessary and the results would have been predictable to one of ordinary skill in the art.
Lastly with respect to applicant’s limitations specifically drawn towards only displaying one parameter at a time emphasized below:
a display unit having a fuel consumption/engine rotational speed display segment with a numerical display arrangement therein, which selectively displays one of a total fuel consumption amount, a momentary fuel consumption amount, and an engine rotational speed, such that at most only one of the total fuel consumption amount, the momentary fuel consumption amount, and the engine rotational speed is displayed with the numerical display arrangement on the fuel consumption/engine rotational speed display segment at any given time; and
the momentary fuel consumption amount during a first time period and an engine rotational speed during a second time period, wherein, during the second time period, the display segment displays the momentary fuel consumption amount without also displaying the engine rotational speed. 

As has been previously shown, the combination of Cashmore, Lim and Meegan each individually teaches a display (Cashmore Figure 3, element 44, Page 8:22-27, Lim Fig 3a ¶[32], (Meegan Figure 1b, 100 ¶[39]) with each reference teaching displaying at least one of the claimed variables (Cashmore: Total fuel consumption; Lim: engine speed; Meegan: Engine speed). As such the mere displaying of each of these variables is directly taught and anticipated by the prior art of record.
With respect to applicant’s language that specifically drawn towards displaying only one parameter at a time ( “selectively displays one of” and “at most only one of [the parameters are displayed]”), Cashmore has direct teaching of selectively displaying only one of a Total fuel consumption and a momentary fuel consumption at a time (Cashmore Page 7:5-11). It is noted that although Cashmore’s momentary fuel consumption/instantaneous fuel consumption is slightly different from the one claimed by applicant (Cashmore’s is per unit of distance whereas applicant’s is per unit of time) the teaching of Cashmore wherein the display section alternates between Total fuel consumption and a Momentary fuel consumption is still pertinent to this limitation. As previously shown a Momentary fuel consumption consistent with the one claimed by applicant is taught by the combination of Cashmore and Meegan and one of ordinary skill in the art would recognize that in the combination of Cashmore and Meegan, the display could alternate between Cashmore’s Total fuel consumption and Meegan’s Momentary fuel consumption in the manner described in Cashmore Page 7:5-11 and this would be well within the skills of one of ordinary skill in the art to implement since it would be basic electrical/computer engineering. 
With respect to the “engine rotational speed” and including it as one of the parameters that is alternated between, this too would be an obvious modification within the combination of Cashmore, Lim and Meegan because one of ordinary skill in the art would recognize that the teachings of alternating the displaying of parameters taught by Cashmore Page 7:5-11 could trivially be applied to other parameters as well in this case the engine rotation speed as taught by Lim. This too would be nothing more than basic electrical/computer engineering and would therefore be obvious in the combination of Cashmore, Lim and Meegan.

With respect to claim 10 Cashmore teaches a work vehicle comprising:
an engine (Cashmore Page 2:35-39);
a main key (Cashmore Figure 2, ignition switch, Page 4:12-22, 7:5-24) having an ON position for enabling electric power supply to electric devices and an OFF position for stopping the electric power supply to the electric devices (Cashmore Figure 2, ignition switch, Page 4:12-22, 7:5-24);
a display unit (Cashmore Figure 3, element 44, Page 8:22-27) having a fuel consumption display segment with a numerical display arrangement therein (it is implicit that the display with show these parameters as numbers), which selectively displays one of a total fuel consumption amount and a momentary fuel consumption amount (Cashmore Page 7:5-24), such that at most only one of the total fuel consumption amount, and the momentary fuel consumption amount is displayed with the numerical display arrangement on the fuel consumption/engine rotational speed display segment at any given time (Cashmore Page 7:5-24 “whereupon the display will show for say 5 seconds the amount of fuel consumed since ignition switch on whereupon the display will revert to a m.p.g. display”).
a control unit comprising (Cashmore Figure 3, element 35, Page 8:9-21): an engine controlling section configured to determine a fuel supply amount to the engine (Cashmore Figure 3, element 35, 31, 33, 34, 34, Page 8:9-21); 
an engine information acquiring section (Cashmore Figure 3, element; flow meter input Page 3:16-4:9) configured to acquire engine information including the fuel supply amount from the engine controlling section (Cashmore Figure 3, element; flow meter input Page 3:16-4:9):
a momentary fuel consumption amount calculating section (Cashmore Page 2:25-29, instantaneous fuel consumption) configured to calculate a momentary fuel consumption amount based on the engine information (Cashmore Page 2:25-29, instantaneous fuel consumption);
a total fuel consumption amount calculating section (Cashmore Page 4:18-22 Page 7:5-24) configured to calculate, based on the engine information, a total fuel consumption amount which is a total amount of fuel used from an ON state to an OFF state of the main key (Cashmore Page 4:18-22 Page 7:5-24); and 
a display controlling section coupled to the display unit (Cashmore Figure 3, element 42, 44, Page 8:22-27), 
wherein the display unit is configured to selectively display on a display segment of the display unit at least one of:
the momentary fuel consumption amount during a first time period (Cashmore Page 7:5-11 Page 8:22-27) and the total fuel consumption amount during a third time period (Cashmore Page 7:5-11 Page 8:22-27), wherein, during the third time period, the display segment displays the total fuel consumption amount without also displaying the momentary fuel consumption amount (Cashmore Page 7:5-11 Page 8:22-27, “whereupon the display will show for say 5 seconds the amount of fuel consumed since ignition switch on whereupon the display will revert to a m.p.g. display”); 
wherein displaying of the momentary fuel consumption amount is effected as long as the main key stays ON and the engine is being driven (Cashmore Page 7:5-24), whereas displaying of the total fuel consumption amount is started by being triggered by switchover of the main switch from the ON state to the OFF state and is stopped upon lapse of a predetermined period (Cashmore Page 7:12-24).
Cashmore does not appear to teach: 
a display unit having a fuel consumption/engine rotational speed display segment with a numerical display arrangement therein, which selectively displays one of a total fuel consumption amount, a momentary fuel consumption amount, and an engine rotational speed, such that at most only one of the total fuel consumption amount, the momentary fuel consumption amount, and the engine rotational speed is displayed with the numerical display arrangement on the fuel consumption/engine rotational speed display segment at any given time; and
wherein the display unit is configured to selectively display on a display segment of the display unit at least one of:
the momentary fuel consumption amount during a first time period and an engine rotational speed during a second time period, wherein, during the second time period, the display segment displays the momentary fuel consumption amount without also displaying the engine rotational speed. 

More specifically, although Cashmore does teach wherein the information being displayed is momentary and total fuel consumption (Cashmore Page 7:5-11 Page 8:22-27). Cashmore does not explicitly teach that the information displayed is an engine rotational speed. 
Lim teaches a display wherein the momentary fuel consumption amount (Lim ¶[32]) and an engine rotational speed (Lim Fig 3a ¶[32]) are displayed. 
It is noted that, there is not explicit teaching of “the display segment displays the momentary fuel consumption amount without also displaying the engine rotational speed” within Cashmore or Lim however this is a separate issue and will be addressed later.
Thus as shown above Cashmore teaches a base invention of a system for displaying various engine information in alternation with one another and Lim teaches displaying engine RPM. These two references are analogous to one another because both systems are drawn to providing a user with information regarding a vehicle. Therefore it would have been obvious to one of ordinary skill in the art before the invention was filed to modify the device taught by Cashmore to apply the teachings of Lim because the teaching of displaying engine RPM taught by Lim was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for displaying various engine information in alternation with one another taught by Cashmore to yield the advantage of improving the system by providing the user with more information related to the vehicle and thus enabling better decision making and the results would have been predictable to one of ordinary skill in the art.

With respect to the limitation of:
a momentary fuel consumption amount calculating section configured to calculate a momentary fuel consumption amount per unit of time based on the engine information

Although Cashmore does teach a momentary fuel consumption (Cashmore Page 2:25-29, instantaneous fuel consumption) Cashmore teaches that it is based on distance but does not clearly state that it can also measure the fuel consumption per unit of time.
Meegan teaches a work vehicle comprising a fuel consumption output comprising a momentary fuel consumption amount calculating section (Meegan Figure 1b, 100 ¶[39]) configured to calculate a momentary fuel consumption amount per unit of time based on the engine information (Meegan Figure 2b ¶[80]). It is noted that although Meegan does not explicitly show the steps where fuel consumption amount per unit of time is calculated, it would be recognized by one of ordinary skill in the art that this necessarily must be based on engine information including the fuel supply amount from an engine controlling section because it is necessary to know the amount of fuel being used by the engine to be able to calculate the “amount of fuel used per amount of time.” 
Thus as shown above Cashmore teaches a base invention of a system for showing fuel consumption of a vehicle and Meegan teaches a momentary fuel consumption amount per unit of time. These two references are analogous to one another because both systems are drawn to showing fuel consumption of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art before the invention was filed to modify the device taught by Cashmore to apply the teachings of Meegan because the teaching of a momentary fuel consumption amount per unit of time taught by Meegan was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for showing fuel consumption of a vehicle taught by Cashmore to yield the advantage of allowing a user to know how much fuel they are using and will be using thus better enabling a user to plan the time when a refuel is necessary and the results would have been predictable to one of ordinary skill in the art.
Lastly with respect to applicant’s limitations specifically drawn towards only displaying one parameter at a time emphasized below:
a display unit having a fuel consumption/engine rotational speed display segment with a numerical display arrangement therein, which selectively displays one of a total fuel consumption amount, a momentary fuel consumption amount, and an engine rotational speed, such that at most only one of the total fuel consumption amount, the momentary fuel consumption amount, and the engine rotational speed is displayed with the numerical display arrangement on the fuel consumption/engine rotational speed display segment at any given time; and
the momentary fuel consumption amount during a first time period and an engine rotational speed during a second time period, wherein, during the second time period, the display segment displays the momentary fuel consumption amount without also displaying the engine rotational speed. 

As has been previously shown, the combination of Cashmore, Lim and Meegan each individually teaches a display (Cashmore Figure 3, element 44, Page 8:22-27, Lim Fig 3a ¶[32], (Meegan Figure 1b, 100 ¶[39]) with each reference teaching displaying at least one of the claimed variables (Cashmore: Total fuel consumption; Lim: engine speed; Meegan: Engine speed). As such the mere displaying of each of these variables is directly taught and anticipated by the prior art of record.
With respect to applicant’s language that specifically drawn towards displaying only one parameter at a time ( “selectively displays one of” and “at most only one of [the parameters are displayed]”), Cashmore has direct teaching of selectively displaying only one of a Total fuel consumption and a momentary fuel consumption at a time (Cashmore Page 7:5-11). It is noted that although Cashmore’s momentary fuel consumption/instantaneous fuel consumption is slightly different from the one claimed by applicant (Cashmore’s is per unit of distance whereas applicant’s is per unit of time) the teaching of Cashmore wherein the display section alternates between Total fuel consumption and a Momentary fuel consumption is still pertinent to this limitation. As previously shown a Momentary fuel consumption consistent with the one claimed by applicant is taught by the combination of Cashmore and Meegan and one of ordinary skill in the art would recognize that in the combination of Cashmore and Meegan, the display could alternate between Cashmore’s Total fuel consumption and Meegan’s Momentary fuel consumption in the manner described in Cashmore Page 7:5-11 and this would be well within the skills of one of ordinary skill in the art to implement since it would be basic electrical/computer engineering. 
With respect to the “engine rotational speed” and including it as one of the parameters that is alternated between, this too would be an obvious modification within the combination of Cashmore, Lim and Meegan because one of ordinary skill in the art would recognize that the teachings of alternating the displaying of parameters taught by Cashmore Page 7:5-11 could trivially be applied to other parameters as well in this case the engine rotation speed as taught by Lim. This too would be nothing more than basic electrical/computer engineering and would therefore be obvious in the combination of Cashmore, Lim and Meegan.

With respect to claim 2 Cashmore teaches a work vehicle wherein the display unit comprises a flat display panel (Cashmore Figure 3, element 42, 44, Page 7:5-11 Page 8:22-27) and the momentary fuel consumption amount and the total fuel consumption amount are displayed in a common displaying area with the numerical display arrangement (Cashmore Figure 3, element 42, 44, Page 7:5-11 Page 8:22-27). 

With respect to claim 5 Cashmore teaches a work vehicle wherein the momentary fuel consumption amount and an engine rotational speed are displayed in alternation on numerical display arrangement (Cashmore Page 6:24-29, 7:5-11 Page 8:22-27, Lim Fig 3a ¶[32]). It is noted that Cashmore teaches the concept of displaying information in alternation (wherein Cashmore ”switching over” of what is displayed, Cashmore Page 6:24-29) which would be obvious to one of ordinary skill in the art to apply to the combination of Cashmore and Lim described above regarding displaying both the momentary fuel consumption and engine RPM.

With respect to claim 6 Cashmore as modified in claim 1 teaches wherein in the flat display panel, adjacent the displaying area, there is disposed a remaining fuel amount displaying area for displaying a remaining fuel amount in a fuel tank (Cashmore Figure 3, element; flow meter input Page 3:16-4:9). It is noted that fuel gages are very old and well known and it is standard to include one within a vehicle. The exact location of the fuel gage relative to the display would be an obvious design choice based on the layout of the vehicle. 

With respect to claims 7, 9, and 11 the exact amount of time the data is shown on screen would be an obvious design choice based on user preference and how long the user desired the data to be shown. There would be no unexpected results from modifying the displaying time and therefore changing this time does not make the invention patentably unique. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cashmore Peter Roseby (EP000029308A2, hereafter Cashmore) in view of Lim (US 2015/0153936) and Meegan (US 2014/0298259) and further in view of Jung (US 2017/0301931).

With respect to claim 4 although Cashmore as modified in claim 1 does teach finding the total fuel consumption (Cashmore Page 7:12-24), Cashmore does not explicitly teach that the method this is done by is integration. It is noted that the limitations cited in claim 4 appear to be merely applying well known mathematical principles to a problem. That is, it is well known that integration is the means by which you find the area under a curve which when applied to a curve representing the flow rate would give you the total flow over a time. However, for the sake of completeness, applicant has been provided with Jung. 
Jung teaches wherein the total fuel consumption amount is calculated based on an integrated value of the momentary fuel consumption amounts from the ON to OFF state of the main key (Jung ¶[89]). 
Thus as shown above, Cashmore teaches all relevant limitations except does not explicitly teach using the element of using integration to determine the total fuel consumed. Jung teaches using the element of using integration to determine the total fuel consumed as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using the element of using integration to determine the total fuel consumed. Therefore it would have been obvious to one of ordinary skill in the art before the invention was filed to modify the device taught by Cashmore to substitute the teachings of Jung because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pomerantz (US 4,072,924): Talks about and teaches the advantages of displaying only one parameter at a time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 


 

/J.S.F/ Examiner, Art Unit 3665 /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665